Citation Nr: 0509518	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-15 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder, including the cervical, 
thoracic, and lumbar areas of the spine.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to service connection for residuals of a head 
injury, with headaches.

7.  Entitlement to service connection for bipolar disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1977 
and November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Appeal to the Board was perfected.

A video conference hearing was held in February 2005, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

The issue of entitlement to service connection for a back 
disorder, including the cervical, thoracic, and lumbar areas 
of the spine, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied service 
connection for a back disorder, including the cervical, 
thoracic, and lumbar areas of the spine.  In a letter dated 
in January 1989, the veteran was informed of this decision 
and his appeal rights, but did not file a notice of 
disagreement to initiate further review of the decision.

2.  Evidence of record submitted after the issuance of the 
December 1989 rating decision is new evidence that, by itself 
or when considered with evidence of record before the 
December 1989 rating decision, relates to unestablished 
fact(s) necessary to substantiate a claim of entitlement to 
service connection for a back disorder, including the 
cervical, thoracic, and lumbar areas of the spine; and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.

3.  The veteran does not have hepatitis C, residuals of a 
head injury with headaches, or bipolar disorder that is 
related to his service.  


CONCLUSIONS OF LAW

1.  The December 1989 rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  New and material evidence has been received since 
December 1989 to reopen the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

4.  Residuals of a head injury with headaches were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

5.  A bipolar disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in October 2001 and in May 2003, 
advised the veteran what information and evidence was needed 
to substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The May 2003 statement of the case 
also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision with respect to the veteran's 
claims for service connection for hepatitis C, residuals of a 
head injury, with headaches, and bipolar disorder.  There is 
no evidence that the veteran manifested hepatitis C, 
residuals of a head injury, with headaches, or bipolar 
disorder during service or until many years after his release 
from service, or that establishes an event, injury or disease 
in service that may be linked to a current disorder.  Further 
development is not needed in this case because there is 
sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 

II.  New and Material Evidence

The record shows that a rating decision dated December 1989, 
denied the veteran's claim of entitlement to service 
connection for a back injury.  Although the veteran was 
informed of this determination and of his appellate rights in 
January 1990, he did not initiate an appeal.  The rating 
decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for residuals of a back injury was received in 
June 2001, and evidence has been received in support of the 
application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in December 1989 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran in February 2005.  This evidence 
cumulatively shows that the veteran is currently diagnosed 
with back trouble, as shown by x-ray.  

The RO denied the claim in December 1989 because there was no 
competent post-service medical evidence of record that showed 
a diagnosed back disorder that was linked to service.  

The Board finds that the evidence received since the notice 
of decision in January 1990 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current back disorder developed as a result of 
service and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for a back 
disorder must be reopened.  

Having reopened the claim, the Board finds that a remand of 
the issue is necessary before deciding the claim on appeal.

III.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C, residuals of a head injury with headaches, and 
bipolar disorder.  He argues that he has developed these 
disorders as a result of service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service records do not show treatment for or a 
diagnosis of hepatitis C, residuals of a head injury, with 
headaches, and bipolar disorder.  

The post-service medical evidence consists VA outpatient 
treatment, hospital and examination reports.  This evidence 
shows that he has been diagnosed with a history of alcohol 
abuse.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any diagnosed 
hepatitis C, residuals of a head injury with headaches, 
and/or bipolar disorder and the veteran's service.  The 
service medical records do not contain any evidence that the 
veteran was exposed to any risk factors.  In fact, he has not 
responded to the RO's request for evidence to support his 
claim for hepatitis C or cirrhosis.  Nor do the service 
medical records contain evidence of such high-risk activity 
as drug or alcohol abuse, tattooing, piercings, acupuncture 
or shared toothbrushes or razor blades, or having multiple 
sexual partners. 

However, the post-service medical evidence contains a great 
deal of evidence of high-risk activity for hepatitis C.  
Specifically, this evidence shows that the veteran has had a 
history of alcohol abuse.  

Finally, there is no competent evidence of record that 
associates a current finding of hepatitis C, residuals of a 
head injury, with headaches, and bipolar disorder with his 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claims, and that 
service connection for hepatitis C, residuals of a head 
injury, with headaches, and bipolar disorder must be denied.  

The Board has considered the veteran's testimony that his 
hepatitis C, residuals of a head injury, with headaches, and 
bipolar disorder should be service connected.  His statements 
are not competent evidence of a nexus between hepatitis C, 
residuals of a head injury, with headaches, and bipolar 
disorder to his service.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for hepatitis C must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, including 
the cervical, thoracic, and lumbar areas of the spine, the 
claim is reopened.

Service connection for hepatitis C, residuals of a head 
injury, with headaches, and bipolar disorder is denied.


REMAND

In light of the recent medical evidence, the Board finds that 
an examination is necessary to determine whether the 
veteran's current back disorder of the cervical, thoracic, 
and lumbar areas of the spine, are at least as likely as not 
related to a slip and fall accident in January 1979, which is 
documented in the veteran's service medical records.  The 
service medical records show that the veteran was treated for 
back strain for several months.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any current back disorders of 
the cervical, thoracic, and lumbar areas 
of the spine.  The veteran should be 
properly notified of the examination.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

?	The examiner should note that in 
January 1979 the veteran slipped and 
fell while in service, and was 
treated for a back disorder, which 
was assessed as resolved on 
separation in July of that year.

?	In the examiner's opinion, the 
necessary studies and tests should 
be accomplished, including 
radiographic studies, and all 
clinical findings should be reported 
in detail.  

?	In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, 
and with consideration of sound 
medical principles, the examiner 
should provide an opinion with 
respect to any back disorder of the 
cervical, thoracic, and lumbar areas 
of the spine that is found, as to 
whether it is at least as likely as 
not that the disorder is 
etiologically related to the 
veteran's military service.    

?	The examiner should set forth the 
complete rationale for all opinions 
expressed.  

2.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of all pertinent evidence.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


